ORIGINAL                                      06/14/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0162


                                        DA 21-0162



                                                                                JUN 1 4 2022
                                                                            Bowen Greenwood
 IN THE MATTER OF:                                                        Clerk of Supreme Court
                                                                             State or Montana

R.C.,                                                                ORDER

              Respondent and Appellant.




        Counsel for Appellant R.C. filed a motion and brief asking to be allowed to
withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). R.C. was granted time to file a response,
but no response was filed.
        The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the appeal in this case.
        Therefore,
        IT IS ORDERED that this appeal is DISMISSED.
        The Clerk is directed to provide copies of this Order to all counsel of record and to
Appellant R.C. personall
        DATED this I 9     day of June, 2022.



                                                                Chief Justice
    t-.




    ,r7 „Lit,
      Justices




2